—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered November 13, 1996, convicting defendant, after a nonjury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
We reject defendant’s claims concerning the accuracy of the transcript. Defendant has appealed upon the original record, and the court reporter has duly made and filed a transcript of the minutes. In addition, any issues concerning the transcript have been resolved through motion practice before this Court.
Defendant’s appellate claims are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, J. P., Rosenberger, Tom, Saxe and Buckley, JJ.